550 N.W.2d 844 (1996)
217 Mich. App. 106
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Frank Martin JONES, Defendant-Appellant.
Docket No. 179522.
Court of Appeals of Michigan.
Submitted May 14, 1996, at Lansing.
Decided June 7, 1996, at 9:05 a.m.
Released for Publication July 29, 1996.
*845 Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Richard Thompson, Prosecuting Attorney, and Joyce F. Todd, Chief, Appellate Division, for the people.
Gerald Curtis, Bingham Farms, for defendant on appeal.
Before HOEKSTRA, P.J., and MICHAEL J. KELLY and GRAVES,[*] JJ.
PER CURIAM.
Defendant pleaded guilty on April 21, 1987, of possession of between 50 and 225 grams of a substance containing cocaine, M.C.L. § 333.7403(2)(a)(iii); M.S.A. § 14.15(7403)(2)(a)(iii), and on November 2, 1987, was sentenced to lifetime probation. On May 17, 1994, defendant moved for expunction of that conviction pursuant to M.C.L. § 780.621; M.S.A. § 28.1274(101). On September 12, 1994, the trial court denied the motion on the ground of lack of authority. Defendant appeals as of right.
The issue is whether the trial court erred in refusing to consider and grant defendant's motion for expungement of an offense for which defendant was serving a sentence of lifetime probation.
The primary rule of statutory construction is to determine and effectuate the intent of the Legislature through reasonable construction in consideration of the purpose of the statute and the object sought to be accomplished. Gross v. General Motors Corp., 448 Mich. 147, 158-159, 528 N.W.2d 707 (1995). In interpreting a statute, the meaning of the Legislature is to be found in the terms and arrangement of the statute without straining or refinement, and the expressions used are to be taken in their natural *846 and ordinary sense. Id., at 160, 528 N.W.2d 707. Statutes must be construed to prevent absurd or illogical results and to give effect to their purposes. Id., at 164, 528 N.W.2d 707.
A fundamental rule of statutory construction is that we must ascertain and give effect to the Legislature's intent. Wortelboer v. Benzie Co., 212 Mich.App. 208, 215, 537 N.W.2d 603 (1995). While we presume the Legislature intended the meaning plainly expressed in a statute, judicial construction is permitted if the language is unclear and susceptible to more than one interpretation.
It is clear that the Legislature, in enacting M.C.L. § 771.2; M.S.A. § 28.1132, intended that once a sentence of lifetime probation is imposed, the court can change it (reduce it) only by imposing imprisonment. If the trial court granted defendant's motion to set aside his conviction, it would surely "reduce" his lifetime probation and would be in direct violation of the statute under which defendant was sentenced, which is clear and unambiguous. It would require that the trial court set aside the valid sentence of lifetime probation and impose a new sentence, which the court does not have the authority to do. That would violate Const. 1963, art. 5, § 14 because it would be, in essence, a reprieve, commutation, or pardon, which can be granted only by the Governor. Any other conclusion would lead to an absurd or illogical result that would undermine the intent of the Legislature in enacting the lifetime probation statute. The trial court was correct in its conclusion that it did not have authority to grant defendant's motion.
The trial court's decision denying defendant's request for expungement of his conviction is affirmed.
Affirmed.
NOTES
[*]  James M. Graves, Jr., 14th Judicial Circuit Judge, sitting on Court of Appeals by assignment pursuant to Const. 1963, Art. 6, Sec. 23, as amended 1968.